Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Applicant's election without traverse of Group I, claims 1-10, directed to a compound of Formula (I); and the election of Species as follows: 
Species (A): wherein the structure of Formula (I) is:

    PNG
    media_image1.png
    93
    666
    media_image1.png
    Greyscale
, such that X is a carbon atom; A1 is L1-Z1; L1 is –OPO-3-(CH2CH2O)n-PO-3; n is 3; Z1 is 5’-OPO-3-GAGTCA-3’; A2 is L2-Z2 (claim 1); L2 is –OPO-3-(CH2CH2O)n-PO-3; n is 3; Z2 is 5’-TGACTCCC-3’; N1 is -NH-; N2 is –NH-; S1 and S2 and poly(ethylene glycol) chain; Y1 and Y2 are –NH2; and n1 and n2 are 1;
Species (B): wherein the functional moiety of Y1 and/or Y2 at each occurrence is the same functional moiety (claim 6);
Species (C): wherein step (b) comprises reacting via cycloaddition (claim 18); 
Species (D): wherein the initial oligonucleotide comprises a PCR primer-binding site sequence (claim 20); and
Species (E): the incoming oligonucleotide comprises a PCR closing primer (claim 22), in the reply filed on May 18, 2021 is acknowledged.  

Claims 11-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 


The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-4, 6-8 and 10 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed May 7, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CN2018/079315, filed on March 16, 2018, which claims the benefit of Chinese patent application PCT/CN2017/077108, filed March 17, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in China on March 17, 2017. 

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application PCT/CN2018/079315, filed March 17, 2017, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “[A] compound of Formula I, wherein X is a molecular scaffold having a valence of at least 4; A1 is a first moiety comprising a first linker and a first single-stranded oligonucleotide attached at its 3’ terminus to the first linker; A2 is a second moiety comprising a second linker and a second single-stranded oligonucleotide attached at its 5’ terminus to the second linker, wherein the second oligonucleotide is at least partially complementary to the first oligonucleotide”. Therefore, the priority date for the presently claimed invention is March 16, 2018, the filing date of PCT/CN2018/079315. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1-4, 6-8 and 10 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 13, 2021 are acknowledged and have 
been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 1-4, 6-8 and 10 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004) as evidenced by Sigma-Aldrich (Millipore Sigma, 2021, 1-2); and Albert.io (The Albert Team, 2020, 1-11).
	Zhang et al. do not teach wherein the oligonucleotides are at least partially complementary.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “molecular scaffold” in claim 1 to refer to any core structure of a molecular framework including, for example, beads, matrices, aromatic compounds, macromolecules, polymersomes, substrates, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 6-8 and 10 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “each having a valence of at least 4” in line 4 because it is unclear as to which features ‘have a valence of at least 4’, such that it is unclear whether each “X” has a valence of at least 4; whether each “atom” has a valence of at least 4; and/or whether each “molecular scaffold” has a valence of at least 4. Moreover, there is only a single “X”, such that there are not a plurality of Xs and, thus, “each” cannot have a valence of at least 4 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “single stranded oligonucleotide” in lines 9-10 because the term is confusing in light of the term “at least partially complementary” recited in claim 1, line 10, wherein a first single stranded oligonucleotide and a second single stranded oligonucleotide that are completely complementary are not “single stranded”, such that it is unclear whether the oligonucleotides are single stranded before hybridizing, whether the single stranded oligonucleotides are complementary to some other molecule (but not to one another), whether the oligonucleotides form a duplex that is partially single stranded molecule, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 2-4, 6-8 and 10 are indefinite insofar as they ultimately depend from claim 1.
	
Claim Rejections - 35 USC § 102
th Edition, New York, W. H. Freeman Ed., 2000, 1-9).
Regarding claims 1-4, 6, 8 and 10, Neri et al. teach Figures 1, 4, 5 and 8, wherein Figure 1 is an ESACHEL featuring cysteine-tagged antibody variable domains covalently linked to DNA oligonucleotides capable of partial heterodulplex formation; Figure 4 illustrates DNA sequences forming quadruplexes or tetrameric assembly of DNA conjugates, wherein DNA inherently comprises the structure –OPO3-(CH2CH2O)n–PO3- as evidenced by Lodish et al. (pg. 3, Figure 4-3); Figure 5 illustrates sub-library A and sub-library B carrying both code A and code B, such that code A and code B can be amplified (typically by PCR) (interpreted as a PCR primer binding site); and Figure 8 illustrates converting EASCHEL ligands into covalently-linked chemical moieties (interpreting the heterodulplex and quadruplexes as molecular scaffolds, or wherein X is a carbon atom, or polyatomic scaffolds of Formulas I and II; PCR primer binding site; and L1 and L2 comprising –OPO3-(CH2CH2O)n–PO3-, claims 1, 2, 4, 8 and 10) (paragraphs [0030]-[0031]; [0035]; [0065], lines 5-9; [0094]; and Figures 1, 4, 5 and 8). Figures 1, 4 and 8 are shown below:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    288
    242
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    268
    112
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    286
    396
    media_image4.png
    Greyscale

                               Figure 1                         Figure 4                          Figure 8
Neri et al. illustrated in Figures 1, 4 and 8, wherein X is a carbon atom, a molecular scaffold, and/or a polyatomic scaffold having a valence of at least 4, wherein X is a molecular scaffold where p and q intersect; or X is represented by the combination of b1/b1’, which are molecular scaffolds comprising a first linker and a second linker (interpreted as the double-stranded portion below the arrow, or one or more nucleotides, below the arrow); bound to A1 and A2 which are the single stranded portions representing oligonucleotides b2 and b2’, which are linked at their 3’ end or 5’ end; and the structures above X are interpreted to be M1 and M2, which are moieties comprising functional groups that have 2-O-(CH2)n-NH-C(O)-R, wherein n can be an integer between 1 and 10, and R can be any number of different chemical entities (interpreted as comprising X, A1, A2, M1 and M2 of Formula (I); amine functional groups; and comprising Z1, Z2, S1, S2, Y1 and Y2 in the structure of Formula (II), claims 1-4) (pg. 20, claim 33; and Figures 1, 4, 8 and 10). Neri et al. teach that a number of methodologies can be used to couple molecules to oligonucleotides such as using oligonucleotides that carry a primary amino group at their extremity for coupling to activated esters, wherein both iminobiotin and Cy5 were coupled to an amino-tagged oligonucleotide by formation of an amide bond (interpreted as first and/or second functional groups comprising amine groups; and the same groups, claims 3 and 6) (paragraphs [0026], lines 14-17; and [0152]). Neri et al. teach that after biopanning, oligonucleotides of sub-library B remain stably annealed to oligonucleotides of sub-library A, and can work as primers for a DNA polymerase reaction on template A (interpreting the oligonucleotides as comprising a primer binding site, claim 8) (paragraph [0031]). Neri et al. teach partially complementary strands of the DNA conjugates of pool A and pool B can easily heterodimerized in solution (interpreting the oligonucleotides is at least partially complementary, claim 1) (paragraph [0060], lines 1-4).
Neri et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed December 13, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Neri fails to disclose X group as claimed because, as shown in Figure 1, p and q are linked directly to a double-stranded DNA without any X (Applicant Remarks, pg. 9, last full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including A1 and A2 comprising a double-stranded portion. Applicant’s assertion that Neri fails to disclose X group as claimed because, as shown in Figure 1, p and q are linked directly to a double-stranded DNA without any X, is not found persuasive. As an initial matter, it is noted that the term “molecular scaffold” is completely undefined in instant claim 1. Moreover, it is noted that instant claim 1 is very broadly recited, such that X, M1, M2, linkers, A1 and A2, can have almost any structure, wherein A1 and A2 comprise any single-stranded oligonucleotide (which can also comprise a double-stranded portion). Thus, “X” as recited in instant claim 1 is clearly represented in the Figures of Neri et al. including Figures 1 and 8, and the tetrameric complex of Figure 4 (a molecular scaffold that is a quadruplex). Additionally, the Examiner notes that Applicant has only addressed Figure 1, but has not addressed Figures 4 and 8. Neri et al. teach Figures 1, 4 and 8 having the structures shown below:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    288
    242
    media_image2.png
    Greyscale
                   
    PNG
    media_image3.png
    268
    112
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    286
    396
    media_image4.png
    Greyscale

                               Figure 1                         Figure 4                          Figure 8
wherein Figures 1 and 8 clearly meet the limitations of broadly recited instant claim 1 (See, for example, Figure 1 of the instant published Specification). Thus, for example, Figures 1 and 8 comprise the structure
    PNG
    media_image5.png
    59
    155
    media_image5.png
    Greyscale
 , wherein p and q comprise chemical moieties connected to X; while Figure 4 comprises: 
    PNG
    media_image6.png
    74
    70
    media_image6.png
    Greyscale
. The arrow denotes that X is represented by the structure where p and q (or b1/b2) meet; and/or X is represented by the quadruplex, and/or X is represented by the combination of b1/b1’, all of which are molecular scaffolds comprising a first linker and a second linker (interpreted as the double-stranded portion, and/or one or more nucleotides, below the arrow); bound to A1 and A2 which are the single stranded portions representing oligonucleotides b2 and b2’, which are linked at their 3’ end or 5’ end; and the structures above X are interpreted to represent M1 and M2, which are moieties comprising functional groups that have formed (and/or are capable of forming) at least one covalent bond (wherein M1 and M2 are interpreted to be represented by chemical entities p and q; and/or M1 and M2 are interpreted as being represented by each separate strand of the dsDNA; and/or M1 and M2 are interpreted as being represented by a few nucleotides on each separate strand of the dsDNA; and/or M1 and M2 are represented by sequence tags attached to any portion thereof), wherein the oligonucleotides are bound to -O-P(O)2-O-(CH2)n-NH-C(O)-R, wherein n can be an integer between 1 and 10, and R can be any number of different chemical entities. Thus, Neri et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6-8 and 10 is maintained under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004) in view of Morgan et al. (US Patent Application Publication No. 20120245040, published September 27, 2012) as evidenced by Sigma-Aldrich (Millipore Sigma, 2021, 1-2); and Albert.io (The Albert Team, 2020, 1-11).
Regarding claims 1 (in part), 2-4, 6, 7 and 10, Zhang et al. teach a chemical tag can include a core plurality of substituents attached directly to the core (interpreting the core as a molecular scaffold and a polyatomic scaffold), wherein the substituents of each chemical tag from a subset of a closed set of possible substituents can be used to track an object (Abstract). Zhang et al. teach a chemical tag to encode the identity of an object on a solid support, such as in combinatorial or split-and-mix synthesis, one or more tags can to encode the reaction history and the identity of the compound linked to the solid support, or with a screen for biological activity of a compound linked to a solid support (paragraph [0005]). Zhang et al. teach that in a plurality of different chemical tags, each tag core and a plurality of substituents to the core, at least one substituent including a repeating unit, and each different chemical tag including the repeating unit (interpreted as a common sequence that serves as a primer for PCR, claim 8) (paragraph [0007]). Zhang et al. teach that each core can be based on ethylene glycol, propylene glycol, glycerol, pentaerythritol, or a carbohydrate, wherein each chemical tag can including a charged or ionizable moiety, a chromophore, or fluorophore; each tag having the formula X-[Yi-(R1)m-R2]n, wherein X is a substituted or unsubstituted alkyl, cycloalkyl, heterocycloalkyl, alkoxy, alkenyl, or heteroaryl group; Y can be –CRaRb-, -C(O)-, -S(O)-, -O-, and NRa-, wherein each Ra and Rb can be hydrogen, halo, or substitute or unsubstituted C1-C6 alkyl group (paragraphs [0008]-[0011]). Zhang et al. teach commercially existing resin microbeads including Rink resin microbeads or macrobeads (interpreting microbeads as molecular scaffolds) that can be modified by attachment of a polyethyleneglycol (PEG) polymer chain for the encoding technique as shown in Scheme 9, wherein the amine-functionalized beads (interpreted as comprising amine functional groups) are reacted with PEG with an amine group protected by a protecting group 1 (PG1) in the short arm and an amine group protected by a different protecting group 2 (PG2) in the long arm (also interpreted as the first and/or second functional groups are amine groups), wherein the long arm is designed to attach to the compound being synthesized, and the short arm is designed to be attached to tags, and wherein the beads serve as a solid support for combinatorial synthesis (interpreted as a molecular scaffold; a polyatomic scaffold; a first moiety and a second moiety comprising a PEG linker; and a third and fourth moiety comprising a functional group; and functional groups are amines for building peptides/oligonucleotides; each short arm and long arm representing different functional moieties at each occurrence; and a polyatomic scaffold, claims 1-4) (paragraph [0065], lines 1-13), wherein Rink resins encompass a broad variety of 4-((2,4-dimethoxy-phenyl)(Fmoc-amino)methyl)-phenoxyalkyl functionalized supports as evidenced by Sigma-Aldrich (pg. 1, first full paragraph, lines 1-2). A representative bead from Scheme 9 is shown below:



    PNG
    media_image7.png
    242
    539
    media_image7.png
    Greyscale

                                                          
    PNG
    media_image8.png
    229
    488
    media_image8.png
    Greyscale

Zhang et al. illustrate in Scheme 10, the synthesis of compound 41, which illustrates the building of peptides on each PEG arm that is attached to the microbead, such that each arm comprises an oligonucleotide synthesized as exemplified in Figure 6, from 30 natural or unnatural amino acid building blocks listed in Table 1 (interpreted as a first and second oligonucleotide; at least partially complementary; the resin as a polyatomic scaffold; and encompassing a compound having Formula II including linkers L1 and L2, spacers S1 and S2, functional groups N1 and N2, functional moieties Y1 and Y2, and oligonucleotides Z1 and Z2; Y1 and Y2 with same functional moiety such as PEG or CH2 or NH; ethylene glycol chains; and comprising a PCR binding site, claims 1-4 and 6-8) (paragraphs [0066], Scheme 10; [0094], lines 1-6; Table 1; and Figure 6). Compound 41 is shown below:

    PNG
    media_image9.png
    298
    447
    media_image9.png
    Greyscale

Zhang et al. teach in Figure 6 a schematic diagram of encoding combinatorial synthesis and on-bead screening assay such that the library can be screened against HIV RNA, ribosomal RNA, and other virus RNA targets (interpreted as L1 and L2 as single stranded oligonucleotides; and comprising–OPO3-(CH2CH2O)n–PO3- of claim 10, claims 1 and 10) (paragraphs [0031]; [0094], lines 8-12; and Figure 6), wherein nucleic acids such as DNA and RNA inherently comprise the structure –OPO3-(CH2CH2O)n–PO3- as evidenced by Albert.io (pg. 5, Figure 4). Figure 6 is shown below:

    PNG
    media_image10.png
    339
    797
    media_image10.png
    Greyscale

Figure 6
	Zhang et al. do not specifically exemplify oligonucleotides that are at least partially complementary (instant claim 1, in part); and a PCR primer binding site sequence (instant claim 8).
	Regarding claims 1 (in part) and 8, Morgan et al. teach a method of synthesizing libraries of molecules which include an encoding oligonucleotide tag, wherein the method utilizes a “split-and pool” strategy in which a solution comprising an initiator, comprising a first building block linked to an encoding oligonucleotide, is divided (“split”) into multiple fractions, such that in each fraction, the initiator is reacted with a second, unique building block and a second, unique oligonucleotide which identifies the second building block, wherein the reactions can be simultaneous or sequential (paragraph [0006]). Morgan et al. teach that the encoding oligonucleotides are single-stranded or double-stranded oligonucleotides (paragraph [0009], lines 13-15). Morgan et al. teach a compound library comprising compounds comprising a functional moiety comprising two or more building blocks which is operatively linked to an oligonucleotide which encodes the structure of the functional moiety (paragraph [0011], lines 1-5). Morgan et al. teach that building blocks can be any chemical compounds which are complementary, that is the building blocks must be able to react together to form a structure comprising two or more building blocks (interpreted as at least partially complementary, claim 1) (paragraph [0037], lines 1-4). Morgan et al. teach in Figures 1 and 2, a schematic representation of oligonucleotide ligation using a complementary overhang that is complementary to an incoming oligonucleotide; and oligonucleotide ligation using a splint strand, wherein a splint is a 12-mer oligonucleotide with sequences complementary to the single-stranded initial oligonucleotide and the single-stranded incoming oligonucleotide (interpreted as a first single-strand oligonucleotide at least partially complementary to a second single-strand oligonucleotide, claim 1) (paragraph [0015]-[0016]; and Figures 1 and 2). Morgan et al. teach that the incoming oligonucleotide is common terminal sequence that can serve as a primer for PCR, as is known in the art (interpreted as a primer for PCR, claim 8) (paragraph [0087]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of synthesizing and identifying libraries of molecules as exemplified by Morgan et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of encoding compounds in split-pool combinatorial synthesis with chemical tags as disclosed by Zhang et al. to substitute and/or to include the unique encoding oligonucleotides as taught by Morgan et al. with a reasonable expectation of success in synthesizing a DNA-encoded library of compounds; and/or in identifying each compound, bead, sequence of synthetic steps, structure of the building blocks and/or compounds demonstrating a desired biological activity.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
December 13, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 1 recites that the second single-stranded oligonucleotide is at least partially complementary to the first single-stranded oligonucleotide, which is not taught by Zhang, and Morgan does not remedy the deficiencies of Zhang (Applicant Remarks, pg. 10, fourth and fifth full paragraphs).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that instant claim 1 is very broadly recited. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Zhang et al. and Morgan et al. do not teach wherein the second single-stranded oligonucleotide is at least partially complementary to the first single-stranded oligonucleotide, is not found persuasive. As an initial matter, the Examiner notes that instant claim 1 recites that the first oligonucleotide and the second oligonucleotide are “at least partially complementary”, such that instant claim 1 does not recite that the complementary portions of the oligonucleotides are bound one to the other. Thus, each oligonucleotide need only comprise a single complementary nucleotide (e.g., A , T, G and/or C) to meet the limitations of instant claim 1. Zhang et al. teach that a chemical tag can include a core plurality of substituents attached directly to the core (interpreting the core as a molecular scaffold and a polyatomic scaffold), wherein the substituents of each chemical tag from a subset of a closed set of possible substituents can be used to track an object; and that Figure 6 is a schematic diagram of encoding combinatorial synthesis and on-bead screening assay such that the library can be screened against HIV RNA, ribosomal RNA, and other virus RNA targets. Morgan et al. teach encoded libraries including DNA-encoded libraries, wherein a molecule is synthesized and operatively linked to an encoding oligonucleotide (interpreted as inherently at least partially complementary); that building blocks can be any chemical compounds which are complementary, that is the building blocks must be able to react together to form a structure comprising two or more building blocks (interpreted as at least partially complementary); and that oligonucleotide ligation can be carried out using a complementary overhang or using a splint strand, where sequences of single-stranded initial oligonucleotide are complementary to sequences of the single-stranded incoming oligonucleotide (interpreted as at least partially complementary). Thus, the combined references of Zhang et al. and Morgan et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chee et al. (International Patent Application WO03002979, published January 9, 2003). This is a new rejection necessitated by amendment of the claims in the response filed 12-13-2021.
Regarding claims 1-4, 6, 8 and 10, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreting an array and microspheres as a molecular scaffold, claim 1) (Abstract). Chee et al. teach in Figure 13, the construction of probes on beads (interpreted as a plurality of features) containing encoding sequences (interpreted as a cleavage zipcodes (interpreted as a positional domain), and a gene-specific sequence (interpreted as capture domain) (interpreted as comprising a first linker and a second linker; encompassing single stranded oligonucleotides at least partially complementary; and attached 5’ to 3’ with free 3’ end, claims 1 and 4). Figure 13 is shown below:

    PNG
    media_image11.png
    199
    700
    media_image11.png
    Greyscale

Figure 13
Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres on the surface such that the individual sites comprise microspheres (interpreted as molecular scaffolds), wherein the microspheres comprise at lease a first and a second subpopulation each comprising: (i) a bioactive agent, wherein bioactive agents are nucleic acids (interpreted as single stranded oligonucleotides); and (ii) an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as comprising a tag; spacer; linkers; functional groups, claim 4) (pg. 4, last full paragraph). Chee et al. teach primer extension labeling of decoder oligonucleotides, wherein that the four nucleotides are each labeled with a discrete label (interpreted as comprising PCR primer binding sites, claim 8) (pg. 8, Figure 8 and Figure 12). Chee et al. teach that an “array” means a plurality of candidate agents in an array format, wherein arrays contain from about 2 different bioactive agents to many millions (interpreted as a valence of at least 4, claim 1) (pg. 8, last partial paragraph). Chee et al. teach that the “target sequence” means a nucleic acid sequence on a single strand of nucleic acid, wherein the target sequence can be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA and rRNA, wherein each microsphere in the subpopulation of microspheres can contain the same bioactive agent (interpreted as encompassing first and second single stranded oligonucleotides at least partially complementary; and same functional moiety, claims 1, 4 and 6) (pg. 18, first full paragraph, lines 1-3). Chee et al. teach that DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, such that the capture probe can be extended, such that the probe must either be synthesized 5’ to 3’ attached at the 5’ end, to provide a free 3’ end for polymerase extension (interpreted as single strand oligonucleotides at least partially complementary, claim 1) (pg. 62, first full paragraph). Chee et al. teach that bioactive agents are naturally occurring proteins or fragments of naturally occurring proteins; that they can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids and, preferably, 7 to 15 amino acids, including libraries of synthetic or natural compound (interpreted as a random hexamer), such that in a preferred embodiment, bioactive agents are libraries of nucleic acids including DNA and RNA, wherein bioactive agents comprise functional groups for structural interaction with proteins including amine, carbonyl, hydroxyl or carboxyl groups (interpreted as encompassing first and second single stranded oligonucleotides at least partially complementary; and amine groups, claims 1, 3 and 4) (pg. 13, second full paragraph; pg. 13; last partial paragraph, lines 1-2; pg. 14, second full paragraph; pg. 14, third full paragraph, lines 1-4; and pg. 16, second full paragraph, lines 1-2). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA including mRNA, or a hybrid, such that the target sequence can be any length, wherein longer sequences are more specific (interpreted as encompassing first and second single stranded oligonucleotides at least partially complementary, claims 1 and 4) (pg. 16, first partial paragraph, lines 8-10). Chee et al. teach that two bead systems can be used, for example, magnetic beads comprising the target analytes can be used to “pull out” those beads that will bind to the targets, followed by subsequent release of the magnetic beads such as via temperature elevation, and addition to an array, wherein beads can be either selectively tagged or released from the array such as through the use of a photocleavable linker (interpreted as comprising linkers, claims 1 and 4) (pg. 24, first full paragraph, lines 10-13; and pg. 26, fifth full paragraph, lines 7-9). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, polyA+RNA is routinely captured by hybridization to oligo-dT beads (pg. 17, first full paragraph, lines 1-3). Chee et al. teach that the size of the array will depend on the composition and end use of the array, such that an array will comprise from two to as many as a billion or more different beads and, thus, very high density, moderate density, low density, and very low density arrays can be made, wherein it is possible to have as many as 40,000 or more fibers and beads in a 1 mm2 fiber optic bundle (corresponding to encompassing an area of less than about 1 mm2, claim 1) (pg. 8, last partial paragraph; and pg. 9, first full paragraph). Chee et al. teach that bead size ranges from nanometers (e.g., 100 nm) to millimeters (e.g., 1 mm) (pg. 12, last partial paragraph). Chee et al. teach that substrates include glass, modified or functionalized glass, plastics (including acrylics, polystyrene, polyethylene, Teflon, etc.), nylon, nitrocellulose, carbon, metals, and a variety of other polymers (interpreted as X is a molecular scaffold; and a polyatomic scaffold comprising carbon; and acrylates or polymers as comprising groups as recited in instant claim 2, claims 1 and 2) (pg. 9, second full paragraph). Chee et al. teach that a plurality of identical sensor elements are used (interpreted as comprising the same functional moiety, claim 6) (pg. 54, last partial paragraph). Chee et al. teach that the linker can be any spacer element including alkyl linkers and polymer linkers (interpreted as encompassing alkylene spacers, claim 7) (pg. 44, first full paragraph).
	Chee et al. do not specifically exemplify the phosphate linker as recited in instant claim 10 (instant claim 10).
 Chee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




(2)	Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MacConnell et al. (ACS Combinatorial Science, 2015, 17, 518-534) in view of Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004; of record). This is a new rejection necessitated by amendment of the claims in the response filed 12-13-2021.
	Regarding claims 1-4, 6-8 and 10, MacConnell et al. teach DNA-encoded solid-phase synthesis (DESPS) comprising parallel compound synthesis in organic solvent and aqueous enzymatic ligation of unprotected encoding dsDNA oligonucleotides, wherein computational encoding language design yielded 148 thermodynamically optimized sequences with Hamming string distance ≥ 3 and total read length < 100 bases for facile sequencing, such that ligation is efficient, specific, and directional over 6 encoding positions, wherein a series of isomers served as a test-bed for DESPS’s utility in split-and-pool diversification, such that a single-bead quantitative PCR detected 9 X 104 molecules/bead and sequencing allowed for elucidation of each compound’s synthetic history, and the synthesis of a 75 645-member OBOC library containing scaffold (interpreting the scaffold as comprising 9 X 104 molecules/bead; and a valence of at least 4, claim 1) (Abstract, lines 9-16). MacConnell et al. teach that when implemented on solid-phase synthesis, the resulting molecular libraries can be spectacularly large, such that “one-bead-one-compound” (OBOC) libraries, which can contain thousands to millions of different members, are trivial to prepare by parallel synthesis involving a very modest 20-40 different chemical diversity elements such as alkyl amines in a peptoid library and sometimes just one bond construction strategy, such as amide bond formation (interpreted as amine groups, claim 3) (pg. 518, col 2; last partial paragraph, lines 8-13; and pg. 519, col 1; first partial Figure 1, DNA-encoded solid-phase synthesis, with Figure 1 (A through C) are shown below:

    PNG
    media_image12.png
    410
    498
    media_image12.png
    Greyscale
    

    PNG
    media_image13.png
    202
    496
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    113
    498
    media_image14.png
    Greyscale

wherein the synthesis comprises: (A) TentaGel Rink-amide resin is first elaborated with a common linker (grey) containing a coumarin chromophore and arginine, such that the linker is functionalized with an alkyne and Fmoc-protected glycine; azide-functionalized DNA headpiece (HDNA), consisting of two complementary strands of DNA (cyan) covalently joined via two PEG tethers (magenta), is coupled sub-stoichiometrically to alkyne sites via CuAAC, yielding bifunctional-HDNA resin (interpreting the TentaGel bead and the encoding region as X, a molecular scaffold comprising a C3-12 alkynyl; first linker; second linker; at least partially complementary oligonucleotides; the compound obtained by PCR as comprising copies of the HDNA molecule; deprotected NHFmoc as the same functional moiety; structure of Formulas (I) and (II) including linkers, functional moieties, spacers, and oligonucleotides L1, L2, Z1, Z2, N1, N2, S1, S2, Y1 and Y2; and -OPO3-(CH2CH2O)n-PO3-, claims 1-4, 6 and 10) (pg. 520, col 1; Figure 1, lines 1-10). MacConnell et al. teach in (B) a forward primer module (green) is first enzymatically ligated to the resin; encoded synthesis proceeds as alternating steps of monomer coupling (scaffold elements shown in purple hues, side chain elements shown in orange hues), and coding module ligation (in purple or orange hues), such that after the last encoding step, a reverse primer module (green) is ligated, such that the finished resin displays oligomer and a structure-encoding DNA message flanked by primer binding sequencing for PCR amplification (interpreted as a valence of at least 4; amplification of the molecules on the beads; PEG with n = 3; and a PCR primer binding site, claims 1, 3, 4, 7 and 8) (pg. 520, col 1; Figure 1, lines 10-19). MacConnell et al. teach in (C) that the DNA sequence encodes the series of reaction conditions that the bead experiences, such that the DNA sequence encodes acylation with chloroacetic acid, treatment with methylamine, acylation with (2S,3E)-5-chloro-2,4-dimethyl-3-pentanoic acid, treatment with 3-methoxypropylamine, and acylation with N-Fmoc-L-proline followed by Fmoc removal (pg. 520, col 1; Figure 1, lines 19-24). MacConnell et al. teach that single-bead analysis of the resin-bound product is accomplished by cleavage of oligomer under acidic conditions followed by mass spectrometric analysis, or by PCR amplification followed by sequencing; and the sequence that are used to assemble the encoding DNA are composed of two hybridized, partially complementary synthetic oligonucleotides (pg. 520, col 2; first and second partial paragraphs). MacConnell et al. teach the synthesis of each compound (1-8, Chart 1) occurred in a filtration microtiter plate using bifunctional-HDNA resin and the protocol outlined in Scheme 1, wherein DE+ beads simultaneously served as a measure of the maximum viable templates per bead for PCR amplification and a benchmark for determining the impact of chemical synthesis conditions on the integrity of the encoding DNA, such that that single-bead qPCR analysis of DESPS and DE+ samples (N = 10 each analysis) measured an average of 4 x 106 DNA molecules/bead for single DE+ beads (interpreted as a bead comprising a valence of at least 4, claims 1, 3 and 4) (pg. 523, col 2, last partial paragraph; pg. 524, col 1, Chart 1; and pg. 524, col 1, first partial paragraph). MacConnell et al. teach that each monomer position was encoded using two modules with each module being 1 of 10 different coding sequences, wherein 15 modules per position can encode 225 diversity elements or 1 x 107 trimers; and that while a language based on dinucleotide overhang ligations is inherently limited to 6 encoding positions (12 non-palindromic dinucleotides; 2 primer modules; 4 chemical diversity-encoding positions), our trinucleotide 30 diversity-encoding positions (interpreted as a bead comprising a valence of at least 4, claims 1, 3 and 4) (pg. 527, col 1, first full paragraph).
	MacConnell et al. does not specifically exemplify wherein Y1 and Y2 are the same functional moiety (instant claim 6, in part).
Regarding claim 6 (in part), Zhang et al. teach a chemical tag can include a core plurality of substituents attached directly to the core (interpreting the core as a molecular scaffold and a polyatomic scaffold), wherein the substituents of each chemical tag from a subset of a closed set of possible substituents can be used to track an object (Abstract). Zhang et al. teach a chemical tag to encode the identity of an object on a solid support, such as in combinatorial or split-and-mix synthesis, one or more tags can to encode the reaction history and the identity of the compound linked to the solid support, or with a screen for biological activity of a compound linked to a solid support (paragraph [0005]). Zhang et al. teach that in a plurality of different chemical tags, each tag can include a core and a plurality of substituents to the core, at least one substituent including a repeating unit, and each different chemical tag including the repeating unit (interpreted as a common sequence that serves as a primer for PCR, claim 8) (paragraph [0007]). Zhang et al. teach that the subset of substituents can include a repeating unit that is the same for all substituents of the subset (interpreted as Y1 and/or Y2 at each occurrence is the same functional moiety, claim 6) (paragraph [0008], lines 2-4). Zhang et al. teach that each core can be based on ethylene glycol, propylene glycol, glycerol, pentaerythritol, or a carbohydrate, wherein each chemical tag can including a charged or ionizable moiety, a chromophore, or fluorophore; each tag having the formula X-[Yi-(R1)m-R2]n, wherein X is a substituted or unsubstituted alkyl, cycloalkyl, heterocycloalkyl, alkoxy, alkenyl, or heteroaryl group; Y can be –CRaRb-, -C(O)-, -S(O)-, -O-, and NRa-, wherein each Ra and Rb can be hydrogen, halo, or substitute or unsubstituted C1-C6 alkyl group (paragraphs [0008]-[0011]). Zhang et al. teach commercially existing resin microbeads including Rink resin microbeads or macrobeads (interpreting microbeads as molecular scaffolds) that can be modified by attachment of a polyethyleneglycol (PEG) polymer chain for the encoding technique as shown in Scheme 9, wherein the amine-functionalized beads (interpreted as comprising amine functional groups) are reacted with PEG with an amine group protected by a protecting group 1 (PG1) in the short arm and an amine group protected by a different protecting group 2 (PG2) in the long arm (also interpreted as the first and/or second functional groups are amine groups), wherein the long arm is designed to attach to the compound being synthesized, and the short arm is designed to be attached to tags, and wherein the beads serve as a solid support for combinatorial synthesis (interpreted as a molecular scaffold; a polyatomic scaffold; a first moiety and a second moiety comprising a PEG linker; and a third and fourth moiety comprising a functional group; and functional groups are amines for building peptides/oligonucleotides; each short arm and long arm representing different functional moieties at each occurrence; and a polyatomic scaffold, claims 1-4) (paragraph [0065], lines 1-13), wherein Rink resins encompass a broad variety of 4-((2,4-dimethoxy-phenyl)(Fmoc-amino)methyl)-phenoxyalkyl functionalized supports as evidenced by Sigma-Aldrich (pg. 1, first full paragraph, lines 1-2). A representative bead from Scheme 9 is shown below:
 
    PNG
    media_image15.png
    198
    440
    media_image15.png
    Greyscale

                                                               
    PNG
    media_image16.png
    186
    394
    media_image16.png
    Greyscale

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of chemically tagging a plurality of substituents attached to a core as exemplified by Zhang et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of DNA-encoding compounds in split-and-pool solid-phase, combinatorial synthesis as disclosed by MacConnell et al. to include substituents of each chemical tag to form subset of a closed set of possible substituents as taught by Zhang et al. with a reasonable expectation of success in encoding the reaction history including stereochemical and regiochemical diversity of a compound set in a DNA-encoded library; and/or in identifying and structurally elucidating complex compounds linked to the solid support because MacConnell et al. teach a computationally encoding design to prepare a series of compounds or libraries that exhibit diversity in both scaffold configuration and isomerism including the DNA-encoded solid-phase synthesis of unprotected DNA oligonucleotides, while Zhang et al. teach chemical encoding for combinatorial synthesis, wherein each tag can comprise a core and a plurality of substituents, wherein a subset of substituents comprising the same repeating unit can be identified as part of the subset of a closed set of possible substituents including encoding the reaction history of library members within a set; and/or for identifying the chemical structure of complex compounds including compounds that have been stereochemically, regiochemically and/or thermodynamically optimized.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-4, 6-8 and 10 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639